In re Russo, Enrico; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, First Parish Court, No. F1473535; to the Court of Appeal, Fifth Circuit, No. 04-K-1397.
Writ granted. The court of appeal’s decision is reversed, because it was within the discretion of the district court to entertain the defendant’s motion re-urging the motion to quash. The case is remanded to the court of appeal for consideration of the merits of the district court’s ruling granting the motion to quash.
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.
KNOLL, J., would deny the writ.